Title: To James Madison from Louis-Marie Turreau (Abstract), 2 June 1805
From: Turreau, Louis-Marie
To: Madison, James


2 June 1805, Washington. No. 6. Has received JM’s letter of 31 May last together with copies of Robert Patton’s letter and Capt. Samuel Pearson’s deposition containing serious complaints against the conduct of Captain Brouard, commander of the French cruiser Mosquito, toward the crew of the schooner Iris.
Is sending a copy of the deposition to the commanding captains general in French colonies, asking them to gather information on the act charged to Brouard and, if it falls within their jurisdiction and he appears guilty, to have him prosecuted according to the customary proceedings in such cases for the redress of the grievances imputed to him.
If Pearson’s deposition is accurate, Captain Brouard is very much to be blamed. Agrees with JM that Brouard’s conduct violates humanity, the laws of nations, and particularly the conventions existing between France and the United States but asks if the shameful and criminal commerce which some U.S. citizens carry on openly and boldly with that part of Saint-Domingue that is in revolt is less contrary to humanity, to the law of nations, and especially to the treaties of amity which bind the two governments. Suggests that events of the same nature as that about which JM is rightly complaining will often recur as long as commercial relations are allowed to exist between U.S. citizens and the blacks of Saint-Domingue, whose revolt and excesses are thus fueled. Aside from the fact that this illicit traffic puts French naval personnel in a very justifiable state of irritation, it also makes it extremely difficult for them to distinguish American vessels that are carrying on a legal and acknowledged commerce from those that are engaged in an odious traffic forbidden by the laws of all nations, and whose captains, when not presenting armed resistance, use every means (such as false clearances, for example) to escape repression.
Shall do everything to assure the success of his efforts with the captains general of the colonies regarding the Pearson affair. This will not be the first time that France will have set an example for her friends as well as her allies of the quick action which all governments ought to take to give satisfaction for grievances that might disturb the harmony of their relations and injure their own dignity. These dispositions are particularly inherent in the magnanimous and generous character of His Imperial Majesty.
